DETAILED ACTION
Applicant has amended claims 1-6, 8-15, 17-22 and canceled claims 7, 16 in the filed amendment on 5/12/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-15, 17-22 have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record do not teach the amended claims.  In response to Applicant’s argument, claims are rejected under new ground.
In addition, Ying teach limitations:
 identifying a plurality of machines within a compute infrastructure that are configured to execute an application” as identifying a plurality of nodes as a machines for assigning tasks within the system 100 that configured to execute database as an application  (abstract, paragraphs 8, 85-86, 102).  
In particularly, mapReduce application 90 facilitates the distribution of computation tasks to the nodes 20 of the P2P network 30 responsible for the data (pages 64) with which tasks are concerned. Nodes 20 within system 10 may be assigned map task functions and be designated as map nodes 114 and some nodes 20 may be assigned reduce functions and be designated as reduce nodes 104 (paragraph 85);
“receiving a request to  generate a snapshot of the application” as receiving a job as a request to generate result (paragraphs 85, 118).  The result is not a snapshot of the application;
“generating, data fetch jobs for the  plurality of machines in response to the request, wherein the data fetch jobs are associated with the application” as receiving a job at an originating job node and dividing the job into a plurality of tasks for a plurality of nodes (paragraphs 8, 85-86), the tasks are associated with the application (paragraphs 85, 102);
“determining whether the data fetch jobs are ready for execution; delaying execution of  one or more data fetch jobs based on the determining”  as [0117: each node 20 maintains lists of tasks: one the worker is ready to execute (local queue 120), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the local queue if the node 20 becomes less busy; Table 1: If a node just finished a map task at time slot t- 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue];
“allocating additional resources for the one or more data fetch jobs in response to the execution of the one or more data fetch jobs being delayed” as the map tasks 112 are distributed to all of the nodes 20 that have pages 64, and each map task 112 can be sent one at a time, such that if three nodes 20 have the same page 64, a map task 112 is sent to process that page 64 to only one of the three nodes 20. In other words, if there are duplicate copies of a page 64, only one copy is processed at a time. If that processing fails, the other remaining nodes 20 make a copy of the data from the failed node 20 and also take over the processing of the map task 112. The aforementioned steps can occur automatically according to system 10 (paragraph 98);
“executing, in parallel, the data fetch jobs that are ready for execution at the plurality of machines” as executing, in parallel, the task that are already for execution at the nodes (paragraphs 76, 85-86, 129-130) e.g., task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously (paragraph 85).  
Wei teaches the claimed limitations:
“receiving a request to generate a snapshot of  the application” as receiving a request to generate a snapshot of replicated resources of the application (paragraphs 21, 63, 85);
“transferring the captured images to the DMS cluster” as  deploy the replicas of the distributed application to one or more server nodes of the computing environment (paragraphs 20, 22);
“snapshot generation at a data management and storage (DMS) cluster” as (paragraphs 20, 22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-13, 15, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ying (US  20150312335) in view of Wei ( US 20100228819) and Kumar (US 10248619). 
As to claim 1, Ying teaches a method for snapshot generation at a data management and storage (DMS) cluster, comprising:
 “identifying a plurality of machines within a compute infrastructure that are configured to execute an application” as identifying a plurality of nodes as a machines for assigning tasks within the system 100 as compute infrastructure that configured to execute database as an application  (abstract, paragraphs 8, 85-86, 102).  
In particularly, mapReduce application 90 facilitates the distribution of computation tasks to the nodes 20 of the P2P network 30 responsible for the data (pages 64) with which tasks are concerned. Nodes 20 within system 10 may be assigned map task functions and be designated as map nodes 114 and some nodes 20 may be assigned reduce functions and be designated as reduce nodes 104 (paragraph 85);
“receiving a request to  generate a snapshot of the application” as receiving a job as a request to generate result (paragraphs 85, 118).  The result is not a snapshot of the application;
“generating, data fetch jobs for the  plurality of machines in response to the request, wherein the data fetch jobs are associated with the application” as receiving a job at an originating job node and dividing the job into a plurality of tasks for a plurality of nodes (paragraphs 8, 85-86), the tasks are associated with the application (paragraphs 85, 102);
“determining whether the data fetch jobs are ready for execution; delaying execution of  one or more data fetch jobs based on the determining”  as [0117: each node 20 maintains lists of tasks: one the worker is ready to execute (local queue 120), and one for tasks that the worker won't do (forwarding queue 124). Tasks in the forwarding queue 124 may be moved to the local queue if the node 20 becomes less busy; Table 1: If a node just finished a map task at time slot t- 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue];
“allocating additional resources for the one or more data fetch jobs in response to the execution of the one or more data fetch jobs being delayed” as the map tasks 112 are distributed to all of the nodes 20 that have pages 64, and each map task 112 can be sent one at a time, such that if three nodes 20 have the same page 64, a map task 112 is sent to process that page 64 to only one of the three nodes 20. In other words, if there are duplicate copies of a page 64, only one copy is processed at a time. If that processing fails, the other remaining nodes 20 make a copy of the data from the failed node 20 and also take over the processing of the map task 112. The aforementioned steps can occur automatically according to system 10 (paragraph 98);
“executing, in parallel, the data fetch jobs that are ready for execution at the plurality of machines” as executing, in parallel, the task that are already for execution at the nodes (paragraphs 76, 85-86, 129-130) e.g., task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously (paragraph 85).  
Ying does not explicitly teach the claimed limitations:
generate a snapshot of  the application;
wherein executing the data fetch lobs comprises: freezing the plurality of machines; Page 2 of 16Application. No. 16/018,000PATENT Amendment dated May 12, 2022 Reply to Office Action dated February 15, 2022capturing images of the plurality of machines; transferring the captured images to the DMS cluster; and releasing the plurality of machines; and generating the snapshot of the application by combining the captured images at the DMS cluster.
Wei teaches the claimed limitations:
“receiving a request to generate a snapshot of  the application” as receiving a request to generate a snapshot of replicated resources of the application (paragraphs 21, 63, 85);
“transferring the captured images to the DMS cluster” as  deploy the replicas of the distributed application to one or more server nodes of the computing environment (paragraphs 20, 22);
“snapshot generation at a data management and storage (DMS) cluster” as (paragraphs 20, 22);
“identifying a plurality of machines within a compute infrastructure that are configured to execute an application” as (paragraphs 59, 60, 65);
“generating, data fetch jobs for the  plurality of machines in response to the request, wherein the data fetch jobs are associated with the application” as (paragraphs 71, 85).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wei’s teaching to Ying’s system in order to provide search and indexing services so that users can easily find and locate specific data from the archived resources, to reconstruct a point in time snapshot of the replicated resources by allowing a user to select a specific snapshot to restore when resources are corrupted and further to crease data center efficiency, enhance operational flexibility and reduce costs thereby improv the performance and availability of distributed applications.
Kumar teaches the claimed limitations:
“wherein executing the data fetch lobs comprises: freezing the plurality of machines; Page 2 of 16Application. No. 16/018,000PATENT Amendment dated May 12, 2022 Reply to Office Action dated February 15, 2022capturing images of the plurality of machines; transferring the captured images to the DMS cluster; and releasing the plurality of machines; and generating the snapshot of the application by combining the captured images at the DMS cluster” as executing jobs or processes at blocks 408, 414, 416, 418 comprises: freezing the virtual machines; generating snapshots or point-in-time copies of virtual machines; catalog virtual machines; unfreezing the virtual machines and   generates a point-in-time copy of the datastore (414). The point-in-time copy of the datastore includes point-in-time copies of the virtual machines (fig. 4, col. 3, lines 1-50) at  a data management and storage server as a data management and storage (DMS) cluster (fig. 1, col. 2, lines 25-67).  Catalog virtual machines is not transferring the captured images to the DMS cluster;
“snapshot generation at a data management and storage (DMS) cluster” as  generating snapshots or point-in-time copies of virtual machines at server (fig. 4, col. 3, lines 1-50; col. 2, lines 25-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kumar’s teaching to Ying’s system in order to allow a user to restore a datastore from a point-in-time copy of a datastore when the datastore is corrupted in a disaster or a site failure and further to allow a user select an appropriate point-in-time copy of the virtual machine to restore from the catalog and select a host where the virtual machine is to be restored.

As to claims 2, 12, Wei, Ying, and Kumar teach the claimed limitation “adding the data fetch jobs to  a job queue accessible to  peer DMS nodes in the DMS cluster  and retrieving, by the peer DMS nodes, the data fetch jobs from the job queue for execution at the plurality of machines or 
wherein the instructions are further executable by the at least one processor to cause the DMS cluster to:  add the data fetch jobs to  job queue accessible to peer DMS nodes in the DMS cluster; and retrieve, by the peer DMS nodes, the data fetch jobs from the job queue for execution at the plurality of machines” as Ying: 0115, Table 1: Map tasks 112 that are newly created and sent to node 130, which is their initial node, can be considered external arrivals to node 130. External arrivals may be accepted into local queue 120 (Q,t) for local processing (Ying: paragraph 115) and implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer’s data center, or virtual machines running inside the ADN (Ying: 0073).  The virtual machines (Kumar: fig. 4, col. 3, lines 1-50).

As to claims 4, 13, Wei, Ying, and Kumar teach the claimed limitation “associating a start time with the data fetch jobs, wherein: the data fetch jobs are added to the job queue according to the start time; and determining whether the data fetch are ready for execution includes determining whether the peer DMS nodes are ready to execute the data fetch jobs at the start time or 
wherein the instructions are further executable by the at least one processor to cause the DMS cluster to:  associate a start time with the data fetch jobs, wherein: the data fetch jobs are added to the job queue according to the start time; and the instructions to determine the data fetch jobs are ready for execution by are executable by the at least one processor to cause the DMS cluster to determine whether the peer DMS nodes are ready to execute the data fetch jobs at the start time” as Ying: Table 1: The incoming external arrivals of map tasks at node n are routed to the shortest queue in at each time slot. If a node just finished a map task at time slot t - 1, we say the node is available at time slot t, and otherwise the node is busy since it must be serving some map task. Then at each time slot, if node n is available, it is scheduled to serve a task from the queue].  The virtual machines (Kumar: fig. 4, col. 3, lines 1-50).

As to claims 6, 15, Wei, Ying, and Kumar teach the claimed limitation allocating the data fetch jobs to peer DMS nodes in the DMS cluster based on  processing and data storage resources of the peer DMS nodes or 
wherein the instructions are further executable by the at least one processor to cause the DMS cluster to: allocate the data fetch jobs to peer DMS nodes in the DMS cluster based on processing and data storage resources of the peer DMS nodes.   [Wei: 0085: agent request is directed to an “optimal” replication service node in the ADN by the ADN’s traffic management module; Ying: 0063: allocates the tasks in a group unit of the processor elements (PE); Kumar: fig. 6).

As to claims 10, 19, Wei, Ying, and Kumar teach the claimed limitation wherein the  plurality of machines comprises: a database server  configured to execute the application; a file server  configured to execute the application; and a web server configured to execute the application.  [Wei: 0073 lines 1-8: implementation of the ADN to a 3-tiered web application, where the web server nodes, the application server nodes, the database servers and file systems of a web application are deployed onto different server nodes. These nodes can be physical machines running inside a customer's data center, or virtual machines running inside the ADN].  Servers execute database and datastores (Kumar: fig. 1, col. 2, lines 25-67; Ying: paragraphs 8, 85-86, 102).

Claim 11 has the same claimed limitation subject matter as discussed in claim 1; thus claim 11 is rejected under the same reason as discussed in claim 1.  In addition, Jing and Wei teach a data management and storage (DMS) cluster, comprising: at least one processor; and memory coupled to the at least one processor, the memory storing instructions that are executable by the at least one processor to cause the DMS cluster to: (processor; and memory coupled to the at least one processor, the memory storing instructions that are executable by the at least one processor to cause server to: Jing: paragraphs 42, 51-52, 76; Wei: 93, 152)
Ying does not explicitly teach the claimed limitation:
 wherein the instructions to execute the data fetch jobs are executable by the at least one processor to cause the DMS cluster to: freeze the plurality of machines; capture images of the plurality of machines; transfer the captured images to the DMS cluster; and release the plurality of machines; generate the snapshot of the application by combining the captured images at the DMS cluster” as instructions (paragraph 136) to execute jobs or processes at blocks 408, 414, 416, 418 comprises: freezing the virtual machines; generating snapshots or point-in-time copies of virtual machines; catalog virtual machines; unfreezing the virtual machines and   generates a point-in-time copy of the datastore (414). The point-in-time copy of the datastore includes point-in-time copies of the virtual machines (fig. 4, col. 3, lines 1-50) at  a data management and storage server as a data management and storage (DMS) cluster (fig. 1, col. 2, lines 25-67).  Catalog virtual machines is not transferring the captured images to the DMS cluster;
“snapshot generation at a data management and storage (DMS) cluster” as  generating snapshots or point-in-time copies of virtual machines at server (fig. 4, col. 3, lines 1-50; col. 2, lines 25-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kumar’s teaching to Ying’s system in order to allow a user to restore a datastore from a point-in-time copy of a datastore when the datastore is corrupted in a disaster or a site failure and further to allow a user select an appropriate point-in-time copy of the virtual machine to restore from the catalog and select a host where the virtual machine is to be restored.

Claim 20 has the same claimed limitation subject matter as discussed in claim 1, 11; thus claim 20 is rejected under the same reason as discussed in claims 1, 11.  In addition, Ying and Wei teach non-transitory computer-readable medium comprising instructions for snapshot generation at a data management and storage (DMS) cluster, wherein the instructions are executable by at least one processor to cause the DMS cluster to: (processor; and memory coupled to the at least one processor, the memory storing instructions that are executable by the at least one processor to cause server to: Jing: paragraphs 42, 51-52, 76; Wei: 93, 152)

As to claim 21, Ying and Wei teach the claimed limitation “wherein determining whether the data fetch jobs are ready for execution comprises determining whether one or more job engines are ready to execute the data fetch jobs” as [; Wei: 0085: after the agent is installed on the host, the replication process then begins (host is ready); Ying: 0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously].

As to claim 22, Ying and Wei teach the claimed limitation “wherein determining whether the data fetch jobs are ready for execution is based on using a synchronizer to determine whether  the data fetch jobs have been retrieved from a job queue.  [Ying: 0085: task executor 42 and DFS 14 utilize a divide and conquer parallel dating processing application in which individual subsets are processed simultaneously; Wei: 0085: after the agent is installed on the host, the replication process then begins (host is ready)].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Wei, and Kumar and further in view of Ofer (US Patent No. 7,146,439 B1).
As to claim 3, Ying does not explicitly teach the claimed limitation associating one or more service level agreements with the set plurality of machines, wherein the data fetch jobs are  added to the job queue according to the one or more service level agreements.  Ofer teaches associating one or more service level agreements with the set of machines, and wherein the data fetch jobs are placed in the job queue according to the one or more service level agreement (Col. 4 lines 49-54: any number of background task execution queues may be used, along with an intermediate level selection mechanism, to select from among the queues of each class).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Ofer’s teaching to Ying’s system in order to use of multiple task queues for classes of tasks, so that a service level can be attached to Wei’s user and node specific replication tasks, to ensure an expected quality and level of service.

Claims 5 14, are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Wei and Kumar and further in view of Karonde et al (or hereinafter “Ka”) (US 20140337294).
As to claims 5, 14, Ying does not explicitly teach the claimed limitation generating the snapshot of the application is Page 3 of 16Application. No. 16/018,000PATENT Amendment dated May 12, 2022 Reply to Office Action dated February 15, 2022based on combining an incremental snapshot of a machine with a full snapshot of  the machine or instructions to generate the snapshot of the application are executable by the at least one processor to cause the DMS cluster to combine an incremental snapshot of a machine with a full snapshot of the machine or 
wherein the instructions to generate the snapshot of the application are executable by the at least one processor to cause the DMS cluster to combine an incremental snapshot of a machine with a full snapshot of  the machine.  Kuma teaches instructions  (fig. 6) including point-in-time copies of the virtual machines into for the point-in-time copy of the datastore (fig. 4, col. 3, lines 1-50). 
Ka teaches  instructions creating a full backup copy of selected data from a storage device, creating a series of incremental backups over time following the creation of the full backup copy, and merging the oldest incremental backup into the full backup at a desired time (paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Kumar’s teaching and Ka’s teaching to Ying’s system in order to reduce the recovery time, another full backup is forced, and further to allow users to recover data that may be lost due to equipment failure or other event leading to data loss.

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Wei and Kumar and further in view of Foebel et al (or hereinafter “Fo”) (US 20180060373).
As to claims 9, 18, does not explicitly teach the claimed limitation “ storing snapshot of the application in a distributed data store in response to determining that the data fetch jobs were successfully executed at the plurality of machines or
 the instructions are further executable by the at least one processor to cause the DMS cluster to: store the snapshot of the application in a distributed data store in response to determining that the data fetch jobs were successfully executed at the plurality of machines”.
Fo teaches response to tasks are successfully executed at a plurality of nodes, store a copy of metadata in cache (paragraphs 32, 54-55, fig. 5).
Wei: 0065: Replication Service module takes a “snapshot” of an application includes its environments, creating a “virtual machine” image that can be stored over the ADN and used to launch or restore the application on other nodes].  Kumar teaches executing jobs at nodes ( fig. 4, col. 3, lines 1-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Wei’s teaching, Kumar’s teaching and Fo’s teaching to Ying’s system in order to retain previous versions of data and metadata can increase the operational overhead associated with the distributed database, to complete one or more data queries and/or metadata modifications before metadata is fully synchronized across the distributed database system and further to successfully perform the one or more tasks due to this mismatch between global and local metadata for providing an indication of the failure to successfully perform the one or more tasks.

Allowable Subject Matter
Claims 8, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169